Name: Council Regulation (EEC) No 1577/83 of 14 June 1983 amending Regulation (EEC) No 1431/82 laying down special measures for peas and field beans
 Type: Regulation
 Subject Matter: plant product;  monetary economics;  economic policy;  prices
 Date Published: nan

 No L 163 / 18 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1577/83 of 14 June 1983 amending Regulation (EEC) No 1431/82 laying down special measures for peas and field beans States where the minimum price converted into national currency is lowest ; whereas the result is a distortion of the Community market for the said products ; Whereas it accordingly appears necessary to make provision for a system of monetary adjustment for the products concerned, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Articles 42 and 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas Regulation (EEC) No 1431 /82 (4), as amended by Regulation (EEC) No 1225/83 (5), introduced an aid system for peas and field beans harvested within the Community ; whereas such aid is to be granted only to users of the said products who have undertaken to pay producers a price not less than the minimum price ; Whereas, on account of the monetary situation, and in the absence of monetary compensatory amounts in this sector, producers in some Member States have an unjustified advantage over producers in other Member States to the extent to which users have an interest in obtaining supplies in Member Article 1 The following Article is hereby inserted into Regula ­ tion (EEC) No 1431 /82 : 'Article 4a The Council , acting by a qualified majority on a proposal from the Commission, may introduce a system of monetary adjustment for the products referred to in Article 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE (&gt;) OJ No C 329, 16 . 12 . 1981 , p. 12 . 0 OJ No C 125 , 17 . 5 . 1982, p . 182 . ( 3 ) OJ No C 112, 3 . 5 . 1982, p. 7 . (4) OJ No L 162, 12 . 6 . 1982, p. 28 . ( 5) OJ No L 131,20. 5 . 1983 , p. 1 .